Citation Nr: 0733440	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-02 109	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that rating decision, the RO denied service connection for 
post-traumatic stress disorder (PTSD) and determined that new 
and material evidence has not been submitted to reopen a 
previously denied claim of service connection for a dental 
disability.  The veteran disagreed with the RO's decision and 
in connection with his appeal requested a videoconference 
hearing before a Veterans Law Judge, but later withdrew that 
hearing request;  

In a decision dated in January 2005, the Board denied service 
connection for PTSD.  In addition, the Board determined that 
new and material evidence had been received to reopen the 
claim of service connection for a dental disability and 
remanded that issue for additional development.  

The veteran appealed the Board's denial of his claim for 
service connection for PTSD to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
June 2006, the Court granted a joint motion of the parties to 
remand the PTSD service connection claim for further 
development and readjudication by the Board.  In 
October 2006, the Board remanded the claim for the additional 
development mandated by the Court, and the PTSD service 
connection claim has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran did not serve in combat during service.  

2.  The veteran has been diagnosed as having PTSD related to 
service, but he has been unable to specify to adjudicators 
the primary stressor upon which the diagnosis is based, 
precluding identification or acquisition of credible 
supporting evidence that the in-service stressor occurred; 
there is no credible evidence that any claimed in-service 
stressor occurred.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in an April 2002 letter to the veteran, the RO 
requested that he provide a detailed description of the 
specific traumatic incident or event that produced the stress 
resulting in his claimed PTSD, including dates and places the 
incident(s) occurred, and the unit (division, regiment, 
battalion, company) to which he was assigned.  The RO told 
the veteran that it needed a detailed description because it 
must verify the incident(s) or event(s) he experienced and 
that a search of available records cannot be accomplished 
without the detail requested on forms it enclosed for that 
purpose.  The RO explained that the more specific and 
detailed the information he supplied the better chance it 
would have to obtain verification of the incident or event 
and the sooner it would be able to successfully complete the 
processing of his claim.  The RO notified the veteran he 
should submit reports from private physicians who had treated 
his condition but that VA would attempt to obtain private 
records he identified and for which he provided completed 
release authorizations.  The RO also notified the veteran 
that he should provide the dates and places he had been 
treated by VA, and it would obtain the reports.  

In addition, in a letter dated in December 2006, the RO 
notified the veteran that to support his claim for service 
connection, the evidence must show three things, (1) an 
injury in service, a disease that began or was made worse in 
service, or an event in service that caused and injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between his disability and an injury, disease 
or event in service.  The RO explained that medical records 
or medical opinions are required to establish this 
relationship but that in certain circumstances the cause of a 
disability was presumed for veterans who had certain 
diseases.  The RO again told the veteran it needed specific 
details of the incident(s) that resulted in his PTSD and 
requested that he complete a questionnaire on that topic, 
submit or provide release authorizations for private medical 
records, identify the places and dates he had received VA 
treatment, and identify the location and dates of any 
participation at a Vet Center.  The RO explained VA is 
responsible for getting relevant records from and Federal 
Agency and that on his behalf VA would make reasonable 
efforts to get relevant non-Federal records he identified.  
The RO emphasized to the veteran that is his responsibility 
to make sure VA receives all requested records that are not 
in the possession of a Federal department or agency.  The RO 
requested that that veteran tell VA about any other evidence 
or information he thought would support his claim and 
specifically requested that he send the information or 
evidence if it was in his possession.  

In the December 2006 letter, the RO also notified the veteran 
of the type of evidence necessary to establish a disability 
rating and effective date if a disability was found to be 
service connected and cited examples of evidence the veteran 
should provide or identify as to those matters.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
December 2006, and the RO thereafter readjudicated the 
veteran's claim and issued a supplemental statement of the 
case (SSOC) in May 2007.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

Finally, the service medical records are in the claims file, 
and the veteran's VA medical records have been obtained and 
associated with the claims file.  Social Security 
Administration records have been obtained, and the veteran 
has been provided a VA examination.  In addition, the 
veteran's treating VA psychologist has provided an 
explanation as to the lack of availability of treatment 
records prior to 2001 and the reason the available records do 
not provide specific information on the stressor that 
supports the diagnosis of PTSD.  

Although the veteran's service medical records have been 
associated with the claims file, his service personnel 
records are not of record.  In December 2001, the National 
Personnel Records Center unambiguously advised the RO that 
such records were not available.  The Board finds that, based 
on the RO's efforts and the responses from the service 
department, it is reasonably certain that the veteran's 
service personnel records are no longer available and that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Neither the veteran nor his attorney has indicated that the 
veteran can provide or knows of any additional information 
that pertains to his service connection claim considered 
here.  

As VA as fulfilled the duty to notify and assist the veteran, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Background and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition to the criteria set forth above, service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and  (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Sizemore v. 
Principi, 18 Vet. App. 264, 269 (2004).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (2000).  

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, the evidence does not show 
that the veteran had a combat-related military occupational 
specialty.  Rather, he has indicated that his primary duty in 
Korea was driving motor vehicles.  While he has reported that 
on one occasion he passed out at the wheel while driving and 
had an accident, he attributed this incident to a fever and 
not enemy action.  Likewise, although the veteran has 
indicated that he drove through dangerous terrain and may 
have been in a combat zone in Korea, he has not reported that 
he ever participated in events constituting an actual fight 
or encounter with enemy forces.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

Finally, the Board notes that the veteran's DD Form 214 shows 
that he did not receive any military citations indicative of 
combat service, such as the Purple Heart Medal or Combat 
Infantryman Badge.  Rather, his DD Form 214 shows that he 
received the Korean Service Medal, the United Nations Service 
Medal, the National Defense Service Medal, and a Meritorious 
Unit Citation.  It was noted that he received no wounds as a 
result of action with enemy forces.  The veteran's most 
significant duty assignment was noted to be Battery A 546, FA 
Bn Fort Lewis Washington.

For the foregoing reasons, the Board finds that the record 
does not support a finding that the veteran "engaged in 
combat with the enemy" during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  In that regard, as a matter of law, 
"credible supporting evidence that the claimed in-service 
event actually occurred" cannot be provided by a medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  

In this case, the veteran has been diagnosed as having PTSD 
related to service in Korea by a VA psychologist who has 
treated the veteran since 1998 and by the VA psychiatrist who 
conducted the VA examination in September 2002.  

In the veteran's response to the RO's request for PTSD 
stressor information, which was received at the RO in 
May 2002, the veteran stated that he is unable to talk or 
even write about the events because it is too traumatic and 
emotional.  He said the worst was in August 1952 and took 
place somewhere between his division's placement and 
Chunchon.  He stated that he was in the 7th Infantry 
Division, 7th Signal Company from January 1952 to March 1953.  

At the July 2002 examination, the veteran stated that when he 
first got to Korea he had to go over a minefield and saw a 
young soldier with his leg blown off; the veteran said he 
"upchucked."  In addition, he said he saw a lot of dead 
bodies in Korea and saw lots of body bags.  He recalled 
seeing the body of an old Korean woman covered in blood and 
whose body looked like meat.  The veteran said he guessed she 
was hit by a "bouncing betty."  The veteran also alluded to 
an incident he had described to his treating psychologist, 
but was unable to reveal it to the VA psychiatrist.  After 
examination, the Axis I diagnosis included PTSD, presumptive.  
The psychiatrist said the veteran refused to divulge his 
principal stressor although he was able to state witnessing 
several cadavers.  The psychiatrist stated that she would 
prepare an addendum if she obtained further information 
concerning the nature of the veteran's primary traumatic 
stressor in order to further satisfy the traumatic event 
criterion of DSM IV.  

In a statement received in September 2002, the veteran said 
the carnage of Korea affected him, but the incident in 
August 1952 scarred him.  He said that although he had 
reported Chunchon, it may have been Kumwha or between those 
two points.  In addition, in his substantive appeal (received 
in January 2003) the veteran said he has been unable tell 
anyone other than his VA psychologist about the spontaneous 
tragic action incident, which happened on rainy and foggy 
night in service.  In a statement received in July 2005, the 
veteran said an officer and another enlisted man were at the 
scene of the incident, but he did not have the foresight to 
ask for their names, rank and serial numbers.  

In addition, in a statement received in January 2007, the 
veteran said that to belabor his life's most terrible night 
would be futile as he has no way to verify the incident.  He 
reiterated that he did not then ask, or now know, the names 
or serial numbers of the lieutenant and the enlisted man who 
were present.  The veteran said he had finally opened up to 
his VA psychologist during one of his therapy sessions.  He 
stated that rather than make public this unfortunate chapter 
in his life, it will die with him.  On signed form 21-4142, 
dated in January 2007, the veteran said that because he can 
no longer verify what transpired that night in Korea, his 
treating VA psychologist is not authorized to "dispense" 
what he confessed to him.  

When the veteran filed his claim for service connection in 
January 2001, he stated that he had been receiving VA 
treatment for the condition at a VA Medical Center (VAMC) for 
the past three years.  Because it was noted that records 
obtained from that VAMC did not include any pertinent record 
dated prior to 2001 and that there were only sporadic 
subsequent treatment notes from the veteran's psychologist, 
the case was remanded to obtain missing records and a 
statement from the psychologist.  

In a letter dated in January 2007, the veteran's VA 
psychologist addressed the matter of "missing" progress 
notes for the veteran from 1998 to 2001.  The psychologist 
stated the veteran has made it very clear to him that he does 
not want to reveal what he "confessed" to anyone except 
him.  The psychologist stated that when he first started 
seeing the veteran, he did not make any progress notes 
because he did not see the sense of making a note that would 
either threaten the veteran's privacy or be so general that 
it contained no relevant information  The psychologist stated 
that years later, when the veteran decided to apply for VA 
benefits for PTSD, he informed the veteran that he would make 
notes stating he had experienced a "horrific event" that 
resulted in severe, chronic PTSD but that he [the 
psychologist] would not tell anyone what that event was 
unless the veteran gave him permission to discuss it.  The 
psychologist stated that in numerous progress notes he made 
it clear it is his professional opinion that the veteran 
suffers from PTSD resulting from traumatic experiences in 
service in Korea that he is presently unwilling to reveal.  
He also stated that he informed the veteran that because he 
was unwilling to submit "stressor statements" that could be 
verified that he could not be granted VA compensation 
benefits.  The psychologist noted that in a recent letter 
dated in January 2007, the veteran stated that he had 
authorized the box stating he [the psychologist] could give 
the RO all the information they requested but not the 
confession of events he had told him.  

In view of the foregoing, the Board has carefully reviewed 
the documentary evidence of record in an attempt to find more 
specific stressor information.  This evidence includes VA 
clinical records, evidence from the Social Security 
Administration, and statements submitted by the veteran in 
connection with previous claims for VA benefits.  

For example, in February 1994, the veteran testified at a 
hearing in connection with an unrelated claim.  When asked 
about his service in Korea, he responded that he served with 
the 7th Signal Company.  He stated that his primary duty was 
driving trucks and other vehicles.  He stated that one day, 
his company commander approached him and advised him that he 
had been given a Top Secret security clearance.  He indicated 
that he was required to take a jeep and a shotgun rider and 
carry pouches on a number of occasions, but he did not know 
what was in the pouches.  The veteran indicated that he had 
to travel across Korea to deliver these packages and 
occasionally made other deliveries as well.  He testified 
that the driving conditions were tough because of the weather 
and the condition of the roads.  He indicated that he 
believed the constant bouncing in the truck caused him to 
develop a back disability.  The veteran also reported that on 
one occasion while driving the truck, he collapsed from a 
fever and was treated in a MASH unit.  

The evidence of record also includes VA clinical records 
showing treatment for PTSD from 2001 to 2006.  Although these 
records contain numerous diagnoses of PTSD attributed to the 
veteran's experiences in Korea, none of these records 
contains specific stressor information.  For example, in 
February 2001, during an individual therapy session with his 
VA psychologist, the veteran reported that if he remembered 
correctly, he served in a combat zone in Korea.  He indicated 
that some of his experiences were too horrible to discuss.  
He stated that he had memories of body bags.  In later notes 
dated in 2003, the psychologist noted the veteran stated that 
due to the classified nature of his experiences in Korea, he 
could not talk about them because it would be a violation of 
his code of ethics to break his word and reveal things he 
once promised to keep secret.  In later notes dated in 2004 
and 2005, the veteran indicated he was unable to talk about 
the traumatic experiences because it was too traumatic for 
him to do so.  In notes dated in December 2006 and 
March 2007, the psychologist reported that the veteran said 
he was so ashamed of some of the events he experienced in 
service, he was unable to talk about them with anyone other 
than the psychologist.  

After carefully reviewing the evidence of record, the Board 
must find that the record contains no service records or 
other credible supporting evidence to corroborate the 
veteran's reports of his claimed stressors.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f) (2003).  In particular, he has 
been unable to specify to adjudicators the stressor upon 
which the PTSD diagnosis is based, precluding identification 
or acquisition of credible supporting evidence that the in-
service stressor occurred.  

Further, to the extent that the veteran has identified any 
stressful experiences such as witnessing body bags and seeing 
a soldier whose leg was blown off, given the lack of 
information as name or unit of the soldier or the date or 
location of the incident and the nonspecific nature of the 
statement pertaining to seeing dead bodies and body bags, it 
is not possible for VA to make an attempt to conduct the 
appropriate evidentiary development to corroborate these 
claimed stressors.  

For the foregoing reasons, the Board is unable to find as a 
factual matter that the veteran's alleged stressors, 
including the primary stressor supporting the PTSD diagnosis, 
ever actually occurred.  It is the lack of identification of 
the primary stressor and credible supporting evidence that it 
occurred coupled with lack of credible supporting evidence of 
any mentioned stressor that might support the diagnosis of 
PTSD that defeats the claim.  Lacking such evidence, the 
preponderance of the evidence is against the claim, and the 
Board must conclude that service connection for PTSD is not 
warranted.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


